Order entered October 31, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-00326-CV

                         MICHAEL A. RUFF, ET AL., Appellants

                                              V.

                            SUZANN RUFF, ET AL., Appellees

                          On Appeal from the Probate Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. PR-11-02825-1

                                          ORDER
       Before the Court is the October 29, 2018 second request of Jackie Galindo, Official Court

Reporter for Probate Court No. 1, for an extension of time to file the reporter’s record. We

GRANT the request and extend the time to November 28, 2018.


                                                     /s/   ADA BROWN
                                                           JUSTICE